DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The terminal disclaimer overcomes the double patenting rejection.

2.  The amendment to the specification is ENTERED and is viewed as a clerical correction which does not change the technical design.

3.  Applicant’s response to the examiner’s “non-responsive amendment” office action (sent 12-28-2021) truly did not properly respond – ie. the claims have been amended into different inventive concepts but the applicant’s response was that their specification did not support that amendment for several independent claims.  This is not a proper response.  Furthermore, in reality, the applicant is clearly admitting that one inventive concept is completely different than the other (since it was not contemplated in both designs).   Stating that one set of claims recites one concept while 
The applicant argues that they are not different inventively (see response).  Hence the examiner will broadly treat that a message will inherently contain parameter(s) (ie. informational elements) and BOTH are inventively the same (as based on applicant’s response).   A “message” will inherently include some type of information in the message’s body (or even header) which is/are interpreted as an informational element(s).
In the end, the examiner believes that the prior art below properly rejects both concepts.
The examiner asks that the applicant review any future amendments to ensure that they don’t include/add restrictable limitations.  

4.  Briefly turning to the arguments, the claims generically put forth transferring service from a source to a target where it is determined if QoE tracing will continue at the target node and sending a message as to if the service will continue or not.
a.  The AAPA teaches the majority of the claim regarding QoE tracing, source/target nodes and handoff/transfer to the target.  AAPA is silent on the details as to sending/receiving feedback as to IF the QoE tracing will continue (or terminate) after the transfer AND sending/receiving notification as to if the QoE tracing will continue after transfer to the target.

b.  Essentially, the examiner views QoE as a “service”, nothing more.   The question is whether a SERVICE will continue at the target node when handoff occurs.  Ogami teaches whether a Target BTS/RNC can support handover.  Hakola also teaches feedback from the target BTS as to if it can support a service (such as Pro Se), which reads on the feedback and if the target can continue to support a service that was provided by the source.
c.  Lastly, the examiner added Wei who teaches that the QoE entity/function can be co-located at the RAN.
d.  Taken in total, the combination properly rejects the applicant’s (broadly written) claims and does not use hindsight or improper motivations to combine.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 59-63, 65-69, 71-75, 77-78 and 80-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s Admitted Prior Art (AAPA) and further in view of  {Ogami US 20080153495  or Hakola et al. US 20140106757 }, Wei et al. US 9,930,675 and Racz US 2011/0319115
As per claim 59, AAPA teaches a method, performed by a source network node operative in a wireless communication network, of transferring service of a terminal to a target network node, wherein the source network node has a Quality of Experience (QoE) Measurement configured for the terminal, the QoE Measurement implemented as a trace session in the source network node by a Measurement Initiating node, in response to a pending transfer of service of the terminal from the source network node to a target network node, sending trace session information related to the QoE measurement to the target node; (AAPA below teaches the network/RAN sending a QoE trace session information request to the UE for it to begin to measure QoE traces session information in its network area, Pg. 1, L21-27 and Pg. 2, L7-18, also see remaining AAPA Pg. 2, L19-33), characterized by;
trace session. The Third 
Generation Partnership Project (3GPP), the international standard-setting body for modern 
wireless communication networks, has defined trace sessions and associated procedures and signaling in Technical Specifications (TS) 32.421, 32.422, and 32.423. During a trace session,25 extensive technical network data associated with a terminal is collected, recorded, and reported to a trace collection entity in the network. The trace data may then be analysed, such as for troubleshooting, optimization, and the like.    (SPEC, pages 1-2)
The purpose of the work item(s) is to start measurements in a terminal, such as a User Equipment (UE), to collect information about the quality of streaming services used in the terminal. (SPEC, pages 1-2)
The measurements are initiated towards RAN by either a trace request from the core 
network (CN) or from the network subset responsible for operations, administration and 
management (OAM). The trace request contains an area where the terminal should perform the10 measurements, e.g., a list of cells, a routing area, or a public land mobile network (PLMN) area. A Radio Network Controller (RNC) then starts the measurements in the terminal by sending a so-called dash file to the terminal. (SPEC, pages 1-2)
HANDOFF IS HERE > During relocation of servicing a terminal from a source network node to a target network20 node - e.g., UTRAN Serving Radio Network Subsystem (SRNS) Relocation, and in the future Inter-RAT Handover when UMTS, LTE and/or NR all support QoE - it is assumed that the QoE measurements should continue by the terminal. (SPEC, pages 1-2)
SENT TO SERVING NODE:  Besides the QoE dash configuration file, the IP address, and collecting area, there is also trace session 25 control information sent to RAN - in particular, to the terminal's serving node, also referred to as a base station (eNB in LTE; gNB in NR. (SPEC, pages 1-2) 
SENT TO ANOTHER/TARGET NODE:  Further there is a need to feedback to the OAM or the node that initiated the QoE 20 measurement, e.g., Serving GRPS Support Node (SGSN), that the terminal with QoE measurement activated has been transferred to another serving node (e.g., new eNB or a serving node in a different RAN).   (Examiner’s NOTE:  The “another serving node” called the “new eNB” and/or “a serving node in a different RAN” is interpreted as the TARGET NODE).  (Background, pages 1-2) 
Also see:  In order to allow the QoE measurement to continue after relocation, relevant parameters must be transferred smoothly from the source network node to the target network node  (Background, pages 1-2);
But is silent on
a message initiated by the target network node, the message including an information element indicates whether QoE measurement will be continued (or terminated); and 
Sending a message to the Measurement Initiating node the message indicating whether the QoE Measurement will be continued by the terminal (or terminated) following the transfer of service of the terminal from the source to the target network node.
NOTE that the AAPA does consider that after relocation/handoff, relevant parameters (eg. QoE parameters) must be transferred from source to target node AND THEN allowing QoE to be managed by the TARGET NODE – ie. to allow the Target to decide if it can continue with QoE measuring or not:
In order to allow the QoE measurement to continue after relocation, the trace session must be managed so it can be smoothly transferred from the source network node to the target network node, and so that the trace session can be managed in the new target node25.  (Background, pages 1-2) 
Regarding “..(the source BTS) receiving from the target network node, feedback indicating whether the “service” will be continued (or terminated”), at least Ogami or Hakola teach a Target notifying the Source that it can/cannot support a service (eg. handoff, Pro Se) that is requested for a particular mobile.
Ogami teaches if a handoff SERVICE will/won’t be provided while Hakola teaches if Proximity Service (Pro Se) will/won’t be provided:
i.  Ogami US 20080153495  teaches feedback from a Target BTS/RNC to the Source BTS/RNC as to whether it can accept a handover or not.  This reads on a requrest for SERVICE (ie. such as mobility service) to be provided by the Target and a Yes/No answer (similar to Continue/Terminate) is provided, which reads on the limitation.   Hence, both answers are provided.
[0122] The Target RNC 7 determines whether it can accept a handover or not based on the radio quality information between the UE 1 and the Target NodeB 3 (step S85), and notifies the Source RNC 6 of the result (step S86).   If it cannot accept a handover, the Source RNC 6 stops handover processing. On the other hand, when it can accept a handover, the Source RNC 6 has the channel between the UE 1 and the Source NodeB 2 be released (steps S87 through S89).   Thereafter, it notifies the Target NodeB 3 of context information necessary for communication with the UE 1 via the Target RNC 7 (steps S90 and S91).
ii. Hakola et al. US 20140106757 that the source may (or may not) receive information/feedback from the Target as to whether it is capable of supporting a service, such as Proximity Services (Pro Se), which again reads on the limitation that the Target is able (or not able) to support a service requested by the Source.
   [0038]  The response 610 may be an explicit indication on whether target eNB 200 is Pro se capable or not.  However, in an embodiment, the source node 100 may detect that the response message 610 does not comprise any information related to the capability of the target node 200 to support the proximity services. This may be the case for a target node 200 of older release which may not be able to interpret the additional ProSe information sent by the source eNB 100 in message 608.   The lack of ProSe information in the response 610 may cause the source node 100 to determine that the target node 200 is not capable to support the proximity services.
Thusly, one skilled sees that feedback data as to IF the service will continue at the Target is taught by the prior art – it allows the network to decide if it will continue with that selected Target or perhaps select another Target from the neighbor list.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the AAPA, such that (the source BTS) receiving from the target network node, feedback indicating whether the service will be continued (or terminated to provide the Source node information as to if the target can support service functionality or not (so the target is used or another will be selected).
The AAPA and {Ogami or Hakola} are silent on the Source RAN/BTS notifying the QoE/service node whether “the service” will be continued (or terminated) following the transfer of servicing the terminal from the source to the target network node.  
Essentially, the prior art does not specifically teach that the Source Node is in between and “relays” the Target’s feedback answer to the Service function/entity (Prior Art Racz, previously used but not cited had the Target send the answer directly to the network’s service node).   To cure this deficiency, the examiner notes that locating the Service function/entity at the RAN/BTS would provide for information to flow from the Target RAN/BTS to the Source RAN/BTS who then passes/relays the data to the This was shown previously in examiner’s figure 3 above.
Wei et al. US 9,930,675 teaches that the QoE entity/function can be co-located at the RAN (Source, Target, etc.).  Hence any data that sent from the Target to the Source is effectively relayed/forwarded to the QoE function/entity via the Source, which reads on the claim limitation.
(59)    For example, the QoE server is on a RAN side, and is located, together with a base station, in a same functional entity.   In this case, the QoE server performs a resource allocation adjustment according to the resource control policy that is for the  serving cell and determined in step 303.   Specifically, the QoE server may adjust network resource allocation provided for a service.   For example, the QoE server correspondingly increases or decreases a bit rate. In this way, network resources can be effectively adjusted,  thereby optimizing allocation of shared network resources and enhancing user experience.   (C9, L15-26)
Wei’s figure 4 below shows that the RAN and QoE can be co-located, so any QoE data sent from a Target to the Source would be “relayed” internally to the QoE server since they are co-located:

    PNG
    media_image1.png
    375
    469
    media_image1.png
    Greyscale

Thusly, the AAPA teaches QoE, handoff and feedback to the QoE function/entity while Ogami/Hakola taught feedback about the Target continuing with the service and interaction between the RAN’s/BTS’s while Wei teaches QoE function/entity being located at a Source RAN/BTS – these all combine to allow the Target to provide feedback to the Source which passes/relays it to the QoE function (at the Source RAN).
or terminated) following the transfer of servicing the terminal from the source to the target network node, to provide a response to “the service” as to IF said service will continue at the Target (so that the Target is used or another is selected, etc.).
The entire combination of art is depicted in the figure below:
    PNG
    media_image2.png
    360
    640
    media_image2.png
    Greyscale

With regard to “..the message including an information element, wherein the information element indicates…” (ie. continuing/terminating QoE Measurement), at least Racz US 2011/0319115 teaches that informational elements can be
included in various message(s) to indicate different actions to be taken — furthermore, he teaches that these informational elements may be added to existing messages (ie. instead of creating new messages), which allows one skilled to arrive at the applicant's design regarding the newly added limitation of the informational element. Taken a step further, one would include any/all of the triggering events (ie. continue/terminate the trace) as being an informational element INSTEAD of refering to these triggers as a specific message (as is found in the prior art above).
[0012] The present invention introduces the necessary signaling procedures, including
new messages and information elements and extended trace control and configuration parameters for handling flexible UE selection conditions where both the MME and the eNB take part in UE selection and the trace initiation can originate from the eNB.

[0041] In order to inform the target eNB 22 whether or not the tracing was active in the source cell, a separate information element may be used in the handover signaling messages to forward the trace context. This is described in more detail below. The existence of an ongoing trace recording session may be visible for the target eNB based on a valid trace recording session identifier filled-in within the Handover Request message.
[0046] 1. At step 31, the management system initially configures the source eNB 12 with
trace control and configuration parameters. At step 32, the source eNB pre-selects UEs for network performance measurements based on the eNB-specific selection criteria as given by the trace configuration parameters. For a given one of the pre-selected UEs, the eNB sends an indication to the MME 11 at step 33; notifying the MME that the given UE has been preselected by the eNB for tracing and includes the MME-specific part of UE selection criteria in the message. For this purpose, a new message type may be introduced (named for example, Trace Request) or the necessary information elements may be added to existing $1 messages (for example, to the handover signaling messages, Path Switch Request, Handover Notify, or the UE Context Setup Response message).
[0048] 2. At step 34, the MME 11 receiving the request from the eNB 12 evaluates the MME-specific part of the UE selection criteria (for example, selection based in IMEI TAC) and at step 35 sends a trace trigger in a response message to the eNB, when the selection criteria is  satisfied. For this purpose, the Trace Start message (or other S1 signaling messages already carrying trace information) potentially extended with new information elements may be used or a new message type may be introduced specifically for this purpose  identifier filled-in within the Handover Request message. 
[0046] 1. At step 31, the management system initially configures the source eNB 12 with trace control and configuration parameters. At step 32, the source eNB pre-selects UEs for network performance measurements based on the eNB-specific selection criteria as given by the trace configuration parameters. For a given one of the pre-selected UEs, the eNB sends an indication to the MME 11 at step 33; notifying the MME that the given UE has been pre- selected by the eNB for tracing and includes the MME-specific part of UE selection criteria in the message. For this purpose, a new message type may be introduced (named for example, Trace Request) or the necessary information elements may be added to existing $1 messages (for example, to the handover signaling messages, Path Switch Request, Handover Notify, or the UE Context Setup Response message).
The examiner also notes that Schmidt et al. US 2014/0066197 (pertinent but not cited) teaches using informational elements to specifically turn on/off a performance measurement function, which is similar to applicant’s concept of QoE measurement.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the message including an information element, to provide the ability to feedback information to network nodes/core regarding IF the target can/can’t continue the QoE measurement function.


As per claims 60 and 66 , the combo teaches claim 59/65 wherein the transfer of service of the terminal is a handover from the source node to the target node (see previous, the AAPA teaches a relocation/handoff from a source/serving node to a target node).


As per claims 61 and 67, the combo teaches claim 59/65 wherein the transfer of service of the terminal from the source network node to the target network node is an inter-RAT handover wherein the target network node operates according to a different Radio Access Technology than the source network node (The AAPA teaches the other RAN can be “..a serving node in a different RAN..”, See Background pages 1-2, which is interpreted as an Inter-RAT handover since its not an INTRA-RAT handoff).  Note that Inter-RAT handoffs are well known in the art:
Maejima (US 2010/0081428 – See PTO 892), pertinent but not cited, teaches handoff from different RATS/Access Points and between different protocols and technologies (See Figure 3):
handover of a VoIP call from a WiFi network to a cellular network according to embodiments of the invention.
Even Soliman (US 2014/0146691 – See IDS), pertinent but not cited, teaches inter-RAT handoff among different RATS and technologies:
 [0006] In mobile communication networks, multiple co-located radio technologies and multiple co-located carriers will typically be deployed requiring efficient inter-radio technologies (inter-RAT) and inter-frequency handover mechanisms and radio resource management to retain better quality of service. Inter-RAT handover enables the mobility between E-UTRAN and other technologies such as WCDMA, GSM, and cdma2000.


As per claims 62 and 68, the combo teaches claim 59/67 wherein the transfer of service of the terminal from the source network node to the target network node is a Serving Radio Network Subsystem (SRNS) relocation (The AAPA teaches a handoff which reads on a SRNS relocation since service moved from the Source/Serving RAN/BTS to a Target.   See also Ogami who teaches handoff).


As per claims 63, 69, 75 and 78, the combo teaches claim 59/65/74/77 wherein sending the trace session information related to the QoE Measurement from the source network node to the target network node comprises routing the trace session information through a Core Network (CN) of the wireless communication network (The AAPA teaches the QoE configuration is sent from various places to the target, ie. mobile to serving node, to Core Network (CN), to the target node) - The QoE configuration is sent either from OAM to RAN, or from CN to RAN  (Background pages 1-2)       
Examiner’s NOTE:	 CN is core network
	

claim 65, the examiner notes that the rejection of claim 59 puts forth the same limitations and is rejected by the AAPA and {Ogami or Hakola} and Wei.  With regard to claim 65, the limitations put forth are literally the “reverse” of claim 59 – ie. from the perspective of the TARGET NODE (whereas claim 59’s perspective was the SERVING NODE), thusly claim 65 reads from the perspective of the TARGET and the TARGET does perform the method of  “receiving trace session information related to QoE Measurement from the source network node”, “sending to the source network node feedback indicating whether the QoE measurement will be continued or terminated” and “if the the QoE Measurement is to be continued, receiving from the Measurement Initiating node one or more messages managing the trace session are found in claim 59 (where these same limitations are found in claim 59).   Regarding a message including an informational element that includes the indication for QoE Measurement, see Racz as discussed in claim 59.  Also see Schmidt, pertinent but not cited.

As per claim 71, the examiner notes that the rejection of claim 59 puts forth the same limitations and is rejected by the AAPA and {Ogami or Hakola} and Wei.  With regard to claim 71, the limitations put forth are from the perspective of the Measurement Initiating Node (as found in the AAPA) and includes the management/control of the source and target nodes with respect to the trace sessionliterally during handoff (See previous).   Note that the Measurement Initiation Node (MIN) can receive a “message” initiated by the source node (regarding handoff/transer) and also that the message indicates whether the target can continue QoE (ie. the Target sends that information back to the source/MIN.  

As per claims 72 and 81, the combo teaches claim /7180 wherein the processing circuitry is further characterized by being operative to, prior to managing the trace session at the target network node, send to the source node modified trace session information for the source network node to send to the target network node.  
The AAPA teaches that the source (or network/RNC) will send QoE data to the target before the handoff (ie. Pages 1-2 teach setting up the handoff before the terminal actually hands off to begin tracing at the target) which is interpreted as being “modified” since this is the “latest” information available for the handoff and is thusly “modified” 


As per claims 73 and 83, the combo teaches claim 71/80 wherein the processing circuitry is further characterized by being operative to, after the transfer of service of the terminal from the source to the target network node, deactivate the trace session at the target network node (The AAPA teaches that the source (or network/RNC) will send QoE data to the target before the handoff, hence one skilled sees that AFTER the handoff, the Target will then decide about continuing/terminating QoE/Trace measurements).  Also see Ogami or Hakola who teach determining if the BTS can support a service (and notification)



As per claim 74, the examiner notes that the rejection of claim 59 puts forth the same limitations (ie. source node) and is rejected by the AAPA and {Ogami or Hakola} and Wei.  With regard to claim 74, the limitations put forth are from the perspective of the Measurement Initiating Node (as found in the AAPA) and includes the management/control of the source and target nodes with respect to the trace session during handoff (See previous).   Regarding a message including an informational element that includes the indication for QoE Measurement, see Racz as discussed in claim 59.  Also see Schmidt, pertinent but not cited.





claim 77, the examiner notes that the rejection of claim 59 puts forth the same limitations and is rejected by the AAPA and {Ogami or Hakola} and Wei.  With regard to claim 77, the limitations put forth are literally the “reverse” of claim 59 – ie. from the perspective of the TARGET NODE (whereas claim 59’s perspective was the SERVING NODE), thusly claim 65 reads from the perspective of the TARGET and the TARGET does perform the method of  “receiving trace session information related to QoE Measurement from the source network node”, “sending to the source network node feedback indicating whether the QoE measurement will be continued or terminated” and “if the the QoE Measurement is to be continued, receiving from the Measurement Initiating node one or more messages managing the trace session are found in claim 59.  Noe that the Target sends to the source a message and can include an information element (See see Racz as discussed in claim 59.  Also see Schmidt, pertinent but not cited).


As per claim 80, the examiner notes that the rejection of claim 59 puts forth the same limitations and is rejected by the AAPA and {Ogami or Hakola} and Wei.  With regard to claim 80, the limitations put forth are from the perspective of the Measurement Initiating Node (as found in the AAPA) and includes the management/control of the source and target nodes with respect to the trace session during handoff.  Further note tht the MIN can receive a message initiated by the source and indicates a pending transfer/handoff.

As per claim 82, the combo teaches claim 80 wherein the Measurement Initiating node does not participate in the transfer of service of the terminal (The AAPA teaches that the network/RNC/BTS devices are involved in handoff but not any other devices such as the Measurement Initiating node), and wherein the modified trace session information is sent to the source network node in a handshaking message (The AAPA teaches a REQUEST message from the RAN/Source and a RESPONSE from the Terminal to that request, which is/are interpreted as “handshaking messgaes” since they are a request/response-type process which is known as handshaking in the art).  
Claims 64, 70, 76 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over the AAPA/{Ogami US 20080153495  or Hakola et al. US 20140106757 }/Wei et al. US 9,930,675 and further in view of Racz US 2011/0319115.
As per claims 64, 70, 76 and 79 the combo teaches claim 59/65/74/77 but is silent on wherein receiving (or sending) the message indicating whether the QoE Measurement will be continued or terminated from the target network node comprises receiving (or sending) the message from the Core Network (CN), which the target network node sent to the CN sent in response to signaling received from the target network node.
Note that the AAPA teaches that “it is assumed that the QoE measurements should continue by the terminal (ie. during/after relocation/handoff) – SPEC page 2, L19-22.     The AAPA also teaches that “in order to allow the QoE measurement to continue, the trace session must be managed so it can be transferred smoothly from source node to the target node and so that the trace session can be managed in the new target node).   Further note that the “feedback” is sent from the Target to the Source/Core so that they understand if the Target can support QoE Measurement.
Ogami or Hakola teach determining if a BTS can support a service (and notification of such) – see previous.
Further to this point is Racz US 2011/0319115 who teaches that the target node will send feedback if at least the tracing process will not continue at the target (he also does NOT need to send feedback if the tracing will continue – which is “inferred” feedback, ie. no feedback infers that the tracing will continue).  Hence feedback as to continuing/terminating is taught by Racz):
[0039] 4. At UE mobility, the target eNB 22 receives the trace configuration at step 23, and at step 24 re-evaluates the eNB-specific part of the UE selection condition, received in the passed trace context. If the trace was already active in the source cell, and the conditions are still satisfied in the target cell, the trace is continued and no signaling needs to take place. If the trace was active in the source cell but the conditions are no longer satisfied in the target cell, the target eNB sends an RRC reconfiguration message 25 to the UE 13 deactivating the measurement reporting of the UE 13 and may inform the MME 11 about the unsuccessful UE selection in a Trace 
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein receiving (or sending) feedback indicating whether the QoE Measurement will be continued or terminated from the target network node comprises receiving (or sending) feedback from the Core Network (CN), which the target network node sent to the CN, to provide the ability to notify the network if tracing will/won’t continue when the terminal hands-off to the target.
Note that claims 65, 70 and 77 are the reverse (ie. sending instead of receiving) of claim 59.



Allowable Subject Matter
The examiner notes that a more favorable outcome may occur if the applicant amends as follows:
	Independent claim + claim 61 + claim 82

A signed terminal disclaimer would also be required.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414